          Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Frank Arnhoelter,                             No. CV-20-00403-PHX-JAT
10                     Plaintiff,                      ORDER
11       v.
12       Armin Kaus, et al.,
13                     Defendants.
14
15             Pending before the Court are Plaintiff Frank Arnhoelter’s Motion for Attorney’s
16   Fees (Doc. 27) and Motion to Strike (Doc. 38). The Court now rules.1
17   I.        BACKGROUND
18             Defendants removed this action to this Court pursuant to 28 U.S.C. § 1441(a),
19   asserting diversity jurisdiction under 28 U.S.C. § 1332(a)(2) as their basis for removal.
20   (Doc. 1). Shortly afterward, Defendants moved to consolidate this case with another case,
21   Med-Fibers Europe GmbH v. Med Fibers Inc., No. CV-19-04962-DJH (D. Ariz. filed Aug.
22   15, 2019). (Doc. 11). Plaintiff then filed a motion seeking remand and for an award of
23   attorney fees, requesting specifically that he “be granted his legal fees in bringing” the
24   Motion to Remand. (Doc. 12 at 1, 8). The Court granted the Motion to Remand (Doc. 12)
25   because there are foreign citizens on both sides in this case, or alternatively, because two
26   defendants are citizens of Arizona. (Doc. 24 at 3–6).
27   1
       Although Defendants’ Motion to Strike (Doc. 36) is also pending, Plaintiff withdrew the
28   document Defendants sought to strike, (Doc. 37 (withdrawing Doc. 35)). The Court will
     therefore deny Defendants’ Motion to Strike (Doc. 36) as moot.
                                                 -1-
      Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 2 of 17



 1          The Court also found that Defendants “had no objectively reasonable basis for
 2   removal” and that Plaintiff therefore demonstrated entitlement to attorney fees under 28
 3   U.S.C. § 1447(c). (Doc. 24 at 8 (citation omitted)). Consistent with Plaintiff’s explicit
 4   request, the Court limited its grant of attorney fees to those “reasonable fees [Plaintiff]
 5   incurred in seeking remand.” (Doc. 24 at 8). The Court then held that, before the Court
 6   would award fees, Plaintiff was required to file a motion for attorney fees that complied
 7   with District of Arizona Local Rule of Civil Procedure 54.2. (Doc. 24 at 8–9). Plaintiff then
 8   timely filed the instant attorney fees motion (Doc. 27).
 9   II.    LEGAL STANDARD
10          In remanding a case, courts may grant “just costs and any actual expenses, including
11   attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). A district court
12   may award attorney fees “where the removing party lacked an objectively reasonable basis
13   for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The
14   Supreme Court has recognized that “[t]he process of removing a case to federal court and
15   then having it remanded back to state court delays resolution of the case, imposes additional
16   costs on both parties, and wastes judicial resources.” Id. at 140. Accordingly, “the standard
17   for awarding fees should turn on the reasonableness of the removal.” Id. at 141. And while
18   district courts retain discretion in granting awards under § 1447(c), their “reasons for
19   departing from the general rule should be ‘faithful to the purposes’ of awarding fees under
20   § 1447(c).” Id. (citation omitted).
21          Once a court has found that a party is entitled to attorney fees, it must then determine
22   whether the fees requested are reasonable using the lodestar method. Sankary v. Ringgold,
23   601 F. App’x 529, 530 (9th Cir. 2015); Staton v. Boeing Co., 327 F.3d 938, 965 (9th Cir.
24   2003). A fee award based on the lodestar method—which requires multiplying the
25   reasonable hourly rate by the number of hours reasonably expended—is presumptively
26   reasonable. See Intel Corp. v. Terabyte Int’l Inc., 6 F.3d 614, 622 (9th Cir. 1993).
27          Local Rule 54.2 provides the procedural vehicle for seeking an award of reasonable
28   attorney fees. See LRCiv 54.2. The rule requires, among other things, that a party seeking


                                                  -2-
      Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 3 of 17



 1   attorney fees file: (1) a memorandum in support of the motion for attorney fees, which
 2   must include a discussion of the reasonableness of the requested award, (2) any necessary
 3   supporting documentation, and (3) a task-based itemized statement of fees and expenses.
 4   LRCiv 54.2(c)–(e). A party must show that it is eligible for a fee award, that it is entitled
 5   to a fee award, and that the requested fee award is reasonable. LRCiv 54.2(c).
 6          The party seeking fees has the burden of showing that the amount requested is
 7   reasonable. See Moon v. Am. Family Mut. Ins., No. CV-18-00524-PHX-JAT, 2018 WL
 8   3729762, at *1 (D. Ariz. Aug. 6, 2018). The task-based itemized statement required under
 9   Local Rule 54.2(e) must therefore “adequately describe the services rendered so that the
10   reasonableness of the charge can be evaluated.” See LRCiv 54.2(e)(2). Once the party
11   establishes that the requested fee amount is reasonable, the burden shifts to the party
12   opposing the motion to show that the amount is not reasonable. Moon, 2018 WL 3729762,
13   at *1. The opposing party does this by separately identifying each time entry or expense
14   item it disputes. See LRCiv 54.2(f).
15   III.   ANALYSIS
16          As noted, a party must establish eligibility to an award of fees, entitlement to an
17   award, and the reasonableness of the request awarded. Here, the Court already found
18   eligibility. (Doc. 24 at 7–9). The Court now discusses the other two requirements.
19          a.      Entitlement
20          The Court found in its May 8, 2020 order that Plaintiff is generally entitled to
21   attorney fees under § 1447(c). (Doc. 24 at 7–9). Although Defendants state that they
22   concede the propriety of the attorney fees award, (Doc. 30 at 2 n.2), they yet appear to
23   contest Plaintiff’s entitlement to said fees through two distinct arguments, (id. at 2, 8). The
24   Court addresses each argument in turn before determining the reasonableness of Plaintiff’s
25   fee request.
26                  1.    Defendants’ Argument from Equity
27          Defendants first argue that because Plaintiff and his counsel allegedly committed
28   ethical violations, Plaintiff’s hands “are not fully clean,” and thus any fee award should be


                                                  -3-
         Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 4 of 17



 1   equitably reduced as a result. (Doc. 30 at 2–8). It is far from clear that equitable doctrines
 2   like unclean hands apply to fee awards under § 1447(c). CarMax Auto Superstores, Inc. v.
 3   Sibley, No. 3:16cv611, 2018 WL 6795838, at *2 (E.D. Va. Nov. 21, 2018) (rejecting
 4   defendant’s argument that considerations under the unclean hands doctrine are relevant to
 5   an award of attorney fees under § 1447(c)). Indeed, while the plain text of § 1447(c) does
 6   refer to “just costs,” there is no indication in the statute’s text that matters related to equity
 7   are relevant to the ultimate decision to award attorney fees. TrafficSchool.com, Inc. v.
 8   Edriver Inc., 653 F.3d 820, 833 n.9 (9th Cir. 2011) (questioning whether the unclean hands
 9   doctrine applies to a statutory fee-shifting provision that does not “use the word ‘equity’”
10   (citations omitted)). In any event, Defendants have not demonstrated that any of the alleged
11   inequitable conduct has any bearing on the issues related to removal here.
12           Defendants’ allegations of professional misconduct are simply not responsive to
13   whether Plaintiff is entitled to fees “incurred as a result of the removal” or whether the fees
14   requested are reasonable. See § 1447(c); LRCiv 54.2(c)(3). Nor are they relevant to the
15   purpose of § 1447(c), which is to deter objectively unreasonable removals. See Martin, 546
16   U.S. at 140–41. The Court is mindful that a decision to “depart[] from the general rule
17   should be ‘faithful to the purposes’ of awarding fees under § 1447(c).” Id. at 141 (citation
18   omitted); see also id. (“[W]hen an issue is committed to judicial discretion, the judge’s
19   decision must be supported by a circumstance that has relevance to the issue at hand.”
20   (citation omitted)). Accordingly, the Court rejects Defendants’ argument from equity and
21   declines to apply the unclean hands doctrine to reduce Plaintiff’s fee award.2
22
23
24
25
26
     2
       Defendants’ Supplement to Defendants’ Response to Plaintiff’s Motion for Attorney’s
27   Fees, (Doc. 34), is merely an extension of Defendants’ argument from equity. Accordingly,
     it is irrelevant to the Court’s analysis of Plaintiff’s Motion for Attorney’s Fees (Doc. 27).
28   Plaintiff’s Motion to Strike (Doc. 38) that document is therefore denied as moot.


                                                   -4-
         Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 5 of 17



 1                  2.     Fees Incurred Relating to Defendants’ Motion to Consolidate
 2           Second, Defendants assert that Plaintiff is not entitled to any fees incurred that are
 3   related to Defendants’ Motion to Consolidate (Doc. 11).3 (Doc. 30 at 8–10). Plaintiff
 4   disputes this assertion. (Doc. 33 at 8–10).
 5           In its May 8, 2020 order, the Court limited its finding of entitlement to those fees
 6   Plaintiff “incurred in seeking remand,” (Doc. 24 at 8), which reflected Plaintiff’s request
 7   for fees incurred in bringing the Motion to Remand, (Doc. 12 at 8). Defendants have
 8   focused on this language and argue that the fees incurred relating to the Motion to
 9   Consolidate (Doc. 11) were not “incurred in seeking remand.” (Doc. 30 at 8–10). However,
10   by including a request for fees related to the Motion to Consolidate (Doc. 11) in the Motion
11   for Attorney’s Fees, (Doc. 27 at 6–8), Plaintiff has timely sought these fees.4
12           Because the Court has already determined that Plaintiff is generally entitled to
13   attorney fees under § 1447(c), the relevant question is whether fees incurred related to the
14   Motion to Consolidate (Doc. 11) were “incurred as a result of the removal.” See § 1447(c).
15   Expenses are incurred as a result of the removal when they are “a direct result of the
16   removal,” but not when they are only tenuously related to the removal. Baddie v. Berkeley
17   Farms, 64 F.3d 487, 490 (9th Cir. 1995); see also Moon, 2018 WL 3729762, at *3 (“The
18   time spent attending scheduling conferences is related to removal, because but for
19   [defendant’s] improper removal, [plaintiff’s] attorneys would not have attended such
20   conferences in federal court.” (emphasis added)). For example, the cost of seeking remand
21   of an improperly removed case is a direct result of removal, but expenses that merely
22
23   3
      Plaintiff also seeks fees incurred in seeking a motion to stay ruling on the Motion to
     Consolidate (Doc. 11) in the related case, Med-Fibers Europe GmbH, No. CV-19-04962-
24   DJH. (Doc. 27-1 at 16–23; Doc. 42-2). The Court considers the fees incurred related to this
     motion to stay as part of the fees incurred in relation to the Motion to Consolidate
25   (Doc. 11).
26   4
      The order granting remand was entered on May 8, 2020, which made Plaintiff eligible for
     an award of attorney fees under § 1447(c). (Doc. 24 at 8–9). The Motion for Attorney’s
27   Fees (Doc. 27) was filed thirteen days later on May 21, 2020, which was within the
     fourteen-day deadline set by Local Rule 54.2(b)(2) for seeking an award of fees. See LRCiv
28   54.2(a), (b)(2), (c)(1); (see also Doc. 24 at 8–9 (stating that Plaintiff’s motion for attorney
     fees “must be filed within fourteen days of the date that this Order is filed”)).

                                                   -5-
         Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 6 of 17



 1   replace similar fees that would have been incurred in state court are only tenuously related
 2   to removal. Baddie, 64 F.3d at 490.
 3           Here, the fees incurred related to Defendants’ Motion to Consolidate (Doc. 11) were
 4   a direct result of the removal because, but for the improper removal of the case to federal
 5   court, Defendants could not have moved to consolidate the two cases. See Moon, 2018 WL
 6   3729762, at *3; Lotte Chem. Titan (M) Sendirian Berhad v. Wilder, No. CIV.A. H-14-
 7   1116, 2014 WL 7151569, at *7 (S.D. Tex. Dec. 12, 2014) (stating “fees incurred in
 8   addressing the motion to hold in abeyance and in responding to the motion to consolidate
 9   in [the related] case would not have been incurred had this case remained in state court”).
10   If Defendants had not removed and the case had remained in state court, there would have
11   been no need to incur fees relating to the Motion to Consolidate (Doc. 11).5 The fees
12   incurred relating to the Motion to Consolidate (Doc. 11) were therefore incurred as a result
13   of Defendants’ improper removal and are recoverable under § 1447(c).
14           Further, an award of fees relating to the Motion to Consolidate (Doc. 11) is
15   consonant with § 1447(c)’s purpose of providing “reimbursement to plaintiffs of wholly
16   unnecessary litigation costs the defendants inflicted.” See Moore v. Permanente Med. Grp.,
17   981 F.2d 443, 447 (9th Cir. 1992) (citation omitted). Here, Plaintiff sent a letter to
18   Defendants asserting removal was improper, and thus, that the Motion to Consolidate
19   (Doc. 11) would fail, and Plaintiff filed a motion to stay adjudication of the Motion to
20   Consolidate (Doc. 11) until this Court had ruled on the Motion to Remand (Doc. 12). (See
21   Doc. 19 at 1–2; Doc. 27-1 at 44–45). But Defendants opposed Plaintiff’s request to stay.
22   (Doc. 19; Doc. 19-1 at 2–3). Under these circumstances, Defendants cannot complain that
23   Plaintiff incurred fees when Defendants could have avoided those fees by stipulating to
24   stay adjudication of the Motion to Consolidate (Doc. 11) until this Court had ruled on the
25   Motion to Remand (Doc. 12). See Husko v. Geary Elec. Inc., 316 F. Supp. 2d 664, 674
26
     5
       The Court notes that the case Defendants attempted to consolidate this case with—Med-
27   Fibers Europe GmbH, No. CV-19-04962-DJH—involves a different party than Plaintiff.
     (See Doc. 30 at 8). However, Plaintiff’s counsel avers that Plaintiff paid the fees incurred
28   related to the Motion to Consolidate (Doc 11). (Doc. 27-1 at 4–5). Thus, Plaintiff incurred
     the fees as a result of the removal. See § 1447(c).

                                                -6-
      Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 7 of 17



 1   (N.D. Ill. 2004). Thus, the fees incurred relating to the Motion to Consolidate (Doc. 11)
 2   were wholly unnecessary and compensation is appropriate under § 1447(c).
 3          The Court finds that Plaintiff is entitled to attorney fees under § 1447(c) for costs
 4   incurred in opposing the Motion to Consolidate (Doc. 11). The Court will not reduce the
 5   fee award for tasks performed in relation to the Motion to Consolidate (Doc. 11).
 6          b.     Award Amount
 7          Having found that Plaintiff is entitled to attorney fees incurred both in opposing the
 8   Motion to Consolidate (Doc. 11) and in seeking remand (Doc. 12), the Court turns to the
 9   lodestar method to determine whether Plaintiff’s requested fee amount is reasonable. The
10   Court will determine the reasonable hourly rate and reasonable number of hours expended
11   and then multiply one by the other to determine the amount of reasonable attorney fees.
12                 1.     Reasonable Hourly Rate
13          A party seeking fees must prove that the hourly rate sought is reasonable. LRCiv
14   54.2(c)(3), (d)(4)(B); Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). “[R]easonable fees
15   ‘are to be calculated according to the prevailing market rates in the relevant
16   community . . . .’” Van Skike v. Dir., Office of Workers’ Comp. Programs, 557 F.3d 1041,
17   1046 (9th Cir. 2009) (citation omitted). Parties seeking fees may “establish the appropriate
18   rate for lodestar purposes” by submitting “declarations stating that the rate” sought is “the
19   prevailing market rate in the relevant community,” which is the forum where the district
20   court sits. Bouman v. Block, 940 F.2d 1211, 1235 (9th Cir. 1991); see Barjon v. Dalton,
21   132 F.3d 496, 500 (9th Cir. 1997); see also United Steelworkers of Am. v. Phelps Dodge
22   Corp., 896 F.2d 403, 407 (9th Cir. 1990). “[R]ate determinations in other cases . . . are
23   satisfactory evidence of the prevailing market rate.” United Steelworkers of Am., 896 F.2d
24   at 407. Additionally, evidence that counsel has charged his usual rate for the type of work
25   done is proof that the rate is reasonable. See Moore v. James H. Matthews & Co., 682 F.2d
26   830, 840 (9th Cir. 1982). In fact, the rate charged by counsel is a good place to start as “the
27   actual rate that [the attorney] can command in the market is itself highly relevant proof of
28   the prevailing community rate.” Elser v. I.A.M. Nat’l Pension Fund, 579 F. Supp. 1375,


                                                  -7-
         Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 8 of 17



 1   1379 (C.D. Cal. 1984) (quoting Nat’l Ass’n of Concerned Veterans v. Sec’y of Def., 675
 2   F.2d 1319, 1326 (D.C. Cir. 1982)).
 3           After consideration of the factors listed in Local Rule 54.2(c)(3) and review of the
 4   materials in the record, the Court finds that the charged rate of $350 is reasonable. Plaintiff
 5   has submitted affidavits sufficient to establish the prevailing market rate for lodestar
 6   purposes. In one such affidavit, the affiant, an attorney with experience comparable to that
 7   of Plaintiff’s counsel, attested that his hourly rate is $400 and that prevailing hourly rates
 8   in Maricopa County range from $300 to $600. (Doc. 27-3 at 2–3). In another affidavit, an
 9   attorney attested that his hourly rate is $325 and that prevailing hourly rates in Maricopa
10   County range from $300 to $750. (Doc. 27-4 at 2). Additionally, Plaintiff’s counsel
11   submitted a declaration stating that his standard hourly billing rate is $350, (Doc. 27-1 at
12   3), as well as a copy of the fee agreement he signed with Plaintiff, which reflects the hourly
13   rate of $350, (id. at 10, 14). Case law further demonstrates that an hourly rate of $350 is a
14   reasonable rate for the Phoenix legal market. Edwards v. Vemma Nutrition, No. CV-17-
15   02133-PHX-DWL, 2019 WL 5684192, at *13 (D. Ariz. Nov. 1, 2019) (concluding that
16   rates ranging from $215 to $350 were reasonable); Kaufman v. Warner Bros. Entm’t Inc.,
17   No. CV-16-02248-PHX-JAT, 2019 WL 2084460, at *12–13 (D. Ariz. May 13, 2019)
18   (finding hourly rate of $552 reasonable). Together with the case law and the attorneys’
19   affidavits, Plaintiff’s evidence showing that his counsel has charged his usual rate is
20   satisfactory evidence establishing the prevailing market rate.
21           In short, the hourly rate of $350 is reasonable. Indeed, Defendants have not
22   contested Plaintiff’s requested hourly rate. (See Doc. 30). The Court therefore finds that
23   Plaintiff’s requested rate of $350 per hour is reasonable.
24                  2.     Number of Hours Reasonably Expended
25           Plaintiff requests fees for 112.2 hours of work at $350 per hour, totaling $39,270.6
26   Defendants raised specific objections to many of the time entries on Plaintiff’s task-based
27   6
      It appears that there is an error in the spreadsheet filed by the parties. The total “time”
     cell reads “112.1,” but the values in the column above actually sum to 112.2 hours. (See
28   Doc. 42-2 at 5–8). The latter figure, multiplied by $350, yields the correct amount of
     $39,270 shown in the total “fees” cell. (See id. at 8). The Court will work off the

                                                  -8-
       Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 9 of 17



 1   itemized statement of fees and expenses. (See Doc. 30 at 10–14; Doc. 30-7; Doc. 42-2).
 2   Defendants’ objections fall into the categories of clerical work, excessive work, and block-
 3   billing. The Court considers each category of objections in turn.
 4                         A.      Clerical Work
 5           Defendants object that thirty-three of Plaintiff’s entries—totaling 10.80 hours and
 6   $3,780—describe clerical or administrative work which should not be reimbursed.
 7   (Doc. 30 at 10–14; Doc. 30-7; Doc. 42-2). The Court has reviewed the parties’ spreadsheet
 8   and has compiled the tasks that Defendants objected to as clerical, which are included in a
 9   table below in Appendix A.
10           “[P]urely clerical or secretarial tasks should not be billed at a paralegal [or lawyer’s]
11   rate, regardless of who performs them . . . ‘[The] dollar value [of such non-legal work] is
12   not enhanced just because a lawyer does it.’” Davis v. City & County of San Francisco,
13   976 F.2d 1536, 1543 (9th Cir. 1992) (alterations in original) (quoting Missouri v. Jenkins,
14   491 U.S. 274, 288 n.10 (1989)), opinion vacated in part on other grounds on denial of
15   reh’g, 984 F.2d 345 (9th Cir. 1993). For example, filing documents, document
16   organization, and copying documents are purely clerical tasks. Nadarajah v. Holder, 569
17   F.3d 906, 921 (9th Cir. 2009); Darling Int’l, Inc. v. Baywood Partners, Inc., No. C-05-
18   3758EMC, 2007 WL 4532233, at *5 (N.D. Cal. Dec. 19, 2007). Where a party bills for
19   clerical work, the amounts of any such entries may be subtracted from the total requested
20   amount. See Nadarajah, 569 F.3d at 921; Darling Int’l, Inc., 2007 WL 4532233, at *5.
21   However, tasks “involv[ing] some legal skill as well as clerical skill” may be compensable.
22   Quade ex rel. Quade v. Barnhart, 570 F. Supp. 2d 1164, 1167 (D. Ariz. 2008).
23           The Court first discusses which tasks are purely clerical. Plaintiff concedes that the
24   tasks described on lines 9, 10, 11, 12, and 26 were purely clerical. (Doc. 33 at 10). The
25   tasks total .8 hours and were billed for $280, which will be deducted from the award. (See
26   id.).
27
     documented 112.2 hours of work in the parties’ spreadsheet, which totals to $39,270 in
28   fees.


                                                   -9-
         Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 10 of 17



 1            Certain tasks include a purely clerical task but have been block-billed with a task
 2   that involves legal skill.7 These entries are on lines 21 and 23 of the table below and will
 3   be reduced by ten percent as it is difficult to tell how long the clerical task of copying took
 4   based on block-billing. See Moon, 2018 WL 3729762, at *3 (noting the discretion of the
 5   court to reduce block-billed hours to account for non-compensable activities); Thermolife
 6   Int’l, LLC v. Myogenix Corp., No. 13-CV-651 JLS (MDD), 2018 WL 325025, at *12 (S.D.
 7   Cal. Jan. 8, 2018); see also Welch v. Metro. Life Ins., 480 F.3d 942, 948 (9th Cir. 2007)
 8   (affirming district court’s finding that party, who block-billed, “failed to carry her burden”
 9   as block-billing “makes it more difficult to determine how much time was spent on
10   particular activities” (citations omitted)). The tasks were billed for 2.9 hours, which results
11   in a reduction of .3 hours or $105. Though Defendant did not list an objection in the
12   spreadsheet for clerical work for the two following entries, the Court finds that the entry
13   dated, 2/25/2020, which describes, in part, “[r]ead and copy applicable cases,” and the
14   entry dated 2/29/2020, which reads, “[c]opy cases cited by Defendants in Motion to
15   Consolidate and read cases,” also block-bill compensable legal work with non-
16   compensable clerical work. (Doc. 30-7 at 3; Doc. 42-2 at 5). These entries will therefore
17   also be reduced by ten percent, which results in a reduction of .3 hours or $105 (from the
18   total 2.9 hours billed). The total reduction of entries that have been block-billed with
19   compensable and non-compensable tasks results in a reduction of .6 hours, which reduces
20   the fee award by $210.
21
22   7
       Plaintiff’s counsel avers that Plaintiff was not billed for “copy charges, for computerized
     legal research or for legal secretarial time expended in this matter,” (Doc. 27-1 at 5), yet
23   the charges billed on the invoice and the spreadsheet submitted with the Court include
     entries billed describing copying documents. Because Local Rule 54.2(e) requires a party
24   seeking fees to submit a task-based itemized statement of the legal services rendered and a
     description of those services and the time spent on each task, the Court will base its
25   calculations on the task-based itemized statement rather than the averment in counsel’s
     affidavit which appears to be inconsistent with the task-based statement. See also
26   Thermolife Int’l, LLC v. Myogenix Corp., No. 13-CV-651 JLS (MDD), 2018 WL 325025,
     at *12 (S.D. Cal. Jan. 8, 2018) (“Block-billing an entry with both legal and non-legal tasks,
27   without specifying the time spent on each, does not provide the [c]ourt with adequate
     information to evaluate the time spent on the legal tasks within the block and ensure non-
28   legal tasks are excluded.” (citation omitted)).


                                                 - 10 -
         Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 11 of 17



 1            The Court finds that each of the other objected-to tasks included sufficient legal skill
 2   to constitute legal work—not purely clerical work. (See Doc. 42-2 (listing objections)). The
 3   Court will not reduce the fees billed for those tasks. For instance, some of Defendants’
 4   objections concern the time Plaintiff’s counsel spent reviewing court orders and motions
 5   filed by Defendants,8 but review of legal documents is non-clerical, compensable work.
 6   See In re Volkswagen “Clean Diesel” Mktg., Sales Practices, Prods. Liab. Litig., MDL
 7   No. 2672 CRB (JSC), 2020 U.S. Dist. LEXIS 77422, at *184 (N.D. Cal. Apr. 30, 2020)
 8   (“[R]eceiving court orders is purely clerical . . . . Reviewing the [c]ourt’s orders would be
 9   a different matter . . . .”); G&G Closed Circuit Events LLC v. Espinoza, No. CV-18-08216-
10   PCT-JAT, 2020 WL 1703630, at *3 & n.2 (D. Ariz. Apr. 8, 2020). Drafting a proposed
11   order, even if perfunctory, involves at least some legal skill, and is thus, compensable as
12   well. See Silva v. Colvin, No. EDCV 15-00154-DTB, 2016 WL 11520700, at *4 (C.D. Cal.
13   Aug. 12, 2016); Quade, 570 F. Supp. 2d at 1167–68. Review and revision of documents
14   that will be filed with the Court are also not purely clerical tasks.9 Royal All. Assocs. v.
15   Mora, No. 15-cv-03706-JST, 2016 WL 3346521, at *3 (N.D. Cal. June 16, 2016). And
16   communication with one’s client is compensable as it is an ethical obligation to “keep[] the
17   client reasonably informed about the status of the matter and explain[] the matter to the
18   extent reasonably necessary to permit the client to make informed decisions.”10 Quade, 570
19   F. Supp. 2d at 1167 (citation omitted); see also Ariz. Sup. Ct. R. 42, Ethical Rule 1.2; Ariz.
20   Sup. Ct. R. 42, Ethical Rule 1.4. Each of the tasks described in the table below in Appendix
21   A—aside from lines 9, 10, 11, 12, 21, 23, and 26 as noted—were not purely clerical such
22   that they are non-compensable.
23            In total, the Court reduces Plaintiff’s fee request by 1.4 hours or $490 to account for
24   purely clerical work improperly billed as legal work. This reduction leaves Plaintiff with
25   110.8 hours in billed entries or $38,780 in fees.
26
     8
         See Appendix A, infra, lines 1, 2, 18, 19, 28, 30, 32.
27
     9
         See Appendix A, infra, line 33.
28
     10
          See Appendix A infra, lines 3, 4, 5, 6, 7, 8, 13, 14, 15, 16, 17, 20, 22, 24, 25, 27, 29, 31.

                                                    - 11 -
      Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 12 of 17



 1                        B.      Excessive Work
 2          Defendants contest four of Plaintiff’s entries on the basis that they reflect excessive
 3   work given the tasks listed. (Doc. 30 at 10, 12; Doc. 30-7; Doc. 42-2). In general, courts
 4   “should defer to the winning lawyer’s professional judgment as to how much time he was
 5   required to spend on the case.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th
 6   Cir. 2008). “[T]he burden of producing a sufficiently cogent explanation can mostly be
 7   placed on the shoulders of the losing parties.” Id. at 1116. “If opposing counsel cannot
 8   come up with specific reasons for reducing the fee request that the district court finds
 9   persuasive, it should normally grant the award in full, or with no more than a haircut.” Id.
10          Each of Defendants’ objections is conclusory and unpersuasive. (See Doc. 30 at 10,
11   12; Doc. 42-2). In one instance, Defendants object that the collective 0.7 hours Plaintiff
12   requests for time spent preparing two proposed orders was excessive given the perfunctory
13   nature of the work. (Doc. 30 at 12; Doc. 30-7 at 4; Doc. 42-2 at 6–7). In another instance,
14   Defendants contend that two hours was too long to spend revising and cite-checking the
15   reply to Defendants’ response to the Motion for Attorney’s Fees (Doc. 27). (Doc. 42-2 at
16   8). But a bare suggestion that time spent on a task is excessive is not enough to justify a
17   substantial reduction in Plaintiff’s fee award because, to make such a cut, it must be clear
18   not only why the fee is excessive but also by how much. Moreno, 534 F.3d at 1112–13.
19   Without any elaboration from Defendants, the Court does not find that any time entry was
20   excessive. Thus, none of the fees requested in the objected-to entries will be reduced on
21   account of excessive work.
22                        C.      Block-Billing
23          Defendants contend that some of Plaintiff’s entries were improperly block-billed.
24   (Doc. 30 at 10–14; Doc. 30-7; Doc. 42-2). Block-billing is the practice of “lump[ing]
25   together multiple tasks” within a billing statement, thereby “making it impossible to
26   evaluate their reasonableness.” Welch, 480 F.3d at 948 (citation omitted). The Court may
27   reduce the requested fee amount to account for block-billed hours so long as it explains
28   how the reduction fairly balances those hours. Id. The Court, however, will not reduce the


                                                  - 12 -
      Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 13 of 17



 1   fee amount for entries that merely list “different parts of the same task,” such that the
 2   reasonableness of the fees is still ascertainable. See Fitzgerald v. City of Los Angeles, No.
 3   CV 03-01876DDP(RZX), 2009 WL 960825, at *8 (C.D. Cal. Apr. 7, 2009).
 4          The two entries that Defendants claim are block-billed actually list different parts
 5   of the same task. (Doc. 30-7 at 3–5; Doc. 42-2 at 5–6). The first entry from 3/1/2020 reads:
 6   “Prep email to [Plaintiff] re case status re removal and consolidation.” (Doc. 30-7 at 3–4;
 7   Doc. 42-2 at 5). Both parts of this task are compensable because, as discussed, Plaintiff is
 8   entitled to fees incurred related to the Motion to Remand (Doc. 12) and the Motion to
 9   Consolidate (Doc. 11). And the Court has no difficulty determining that twelve minutes is
10   a reasonable amount of time to take in preparing an email. The second objected-to entry is
11   dated 3/12/2020. (Doc. 30-7 at 5; Doc. 42-2 at 6). The entry reads: “Long telephone
12   conference call with Frank Arnhoelter re removal and consolidation, where the case stands
13   and strategy moving forward.” (Doc. 30-7 at 5; Doc. 42-2 at 6). This entry describes one
14   task—a phone call between Plaintiff and counsel relating to the case. As noted above, it is
15   a lawyer’s ethical duty to keep the client abreast of the case’s status and to ensure that the
16   client’s objectives are being effectuated, Quade, 570 F. Supp. 2d at 1167, and it is of no
17   import that the call touched on two distinct issues within the case—i.e., removal and
18   consolidation. The Court finds the fees requested for both entries to be reasonable.
19   IV.    CONCLUSION
20          Based on the foregoing,
21          IT IS ORDERED that Plaintiff’s Motion for Attorney’s Fees (Doc. 27) is
22   GRANTED in the amount of $38,780 plus post-judgment interest at the federal statutory
23   rate of .13% per annum pursuant to 28 U.S.C. § 1961(a) from the date of the judgment until
24   paid in full. The Clerk of Court shall enter judgment in Plaintiff Frank Arnhoelter’s favor
25   against Defendants, jointly and severely, accordingly.
26
27
28


                                                 - 13 -
     Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 14 of 17



 1         IT IS FURTHER ORDERED that Defendants’ Motion to Strike (Doc. 36) and
 2   Plaintiff’s Motion to Strike (Doc. 38) are DENIED as moot.
 3         Dated this 12th day of August, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 14 -
      Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 15 of 17



 1                                       APPENDIX A11
 2
      Line Date          Task                                                           Time
 3
      1     2/24/2020 Examine Notice of Removal and related Pleadings.                  0.30
 4
 5
      2     2/25/2020 Examine court order re time for plaintiff to file motion to       0.10
 6                    remand.
 7
      3     2/28/2020 Forward Motion to Consolidate to client with an                   0.30
 8                    explanation of what the Motion means and how to respond
                      to that Motion.
 9
      4     2/28/2020 Forward copy of letter sent to Defendants’ counsel to client      0.20
10                    with an explanation of procedures and expected outcome.
11    5     3/1/2020     Prep email to Frank Arnhoelter re case status re removal       0.20
12                       and consolidation.
13    6     3/3/2020     Emails w/ Frank Arnhoelter re his declaration in support of    0.10
14                       remand.
15    7     3/3/2020     T/C w/ client re points to be raised in his Declaration with   0.30
16                       respect to the Motion to Remand.

17    8     3/4/2020     Emails from client re questions about remand procedure         0.30
18                       and timing. Respond to client’s emails.

19    9     3/4/2020     Prep exhibits to accompany Motion to Remand.                   0.30
20
21    10    3/4/2020     File Motion to Remand and exhibits with the Court. Email       0.20
22                       to Defendants’ counsel.

23    11    3/4/2020     Email to Court with Form of order in Word and Motion to        0.10
24                       Remand and exhibits in PDF.

25    12    3/4/2020     Email filed motion to remand to client                         0.10
26
27
28   11
        The following table has been copied verbatim from the parties’ electronic spreadsheet,
     (see Doc. 42-2), and thus, errors are from the original.

                                               - 15 -
     Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 16 of 17



 1   13   3/4/2020   T/C w/ client re filing Motion to Remand and where we go      0.20
 2                   from here.

 3   14   3/5/2020  Email to client and to German counsel re giving                0.10
 4                  Defendants’ Counsel additional time to respond to Motion
                    to Remand.
 5   15   3/12/2020 Email from client re question about Motion to Remand and       0.10
 6                  respond.

 7   16   3/17/2020 T/C w/ client re what are the next steps re Motion to          0.20
                    Remand.
 8
 9   17   3/18/2020 Emails to client re status of remand action and email copies   0.30
                    of documents. Examine response from client.
10
11   18   3/18/2020 Examine Motion to Extend Time to Respond to Motion to          0.10
                    Remand & order from Defendants’ counsel.
12
13   19   3/19/2020 Examine Court Notice re Entry of Order Extending Time to 0.10
                    Respond to Motion to Remand.
14
15   20   3/25/2020 T/C with client re Motion to Remand and Consolidation          0.40
                    issues.
16
17   21   3/31/2020 Copy and read cases cited by Defendants in Opposition to       1.30
                    Plaintiff’s Motion to Stay Adjudication of Motion to
18                  Consolidate.
19   22   4/2/2020 T/C w/ client re issues raised by Defendants in Response to     0.30
                    Motion To Stay Adjudication.
20
21   23   4/3/2020   Copy cases cited by Defendants in Opposition to Motion to     1.60
                     Remand and read cases.
22
23   24   4/4/2020   T/C w/ client re issues raised by Defendants in Motion to     0.40
                     Remand and personal attacks on client as a means to cloud
24                   issue of whether removal was proper.
25   25   4/8/2020   T/C w/ client re finalizing his declaration in support to     0.20
                     Reply to Motion to Remand.
26
27   26   4/9/2020   Email of filed copy of Reply to Motion to Remand to           0.10
                     client.
28


                                           - 16 -
     Case 2:20-cv-00403-JAT Document 43 Filed 08/12/20 Page 17 of 17



 1   27   5/2/2020   Email from client re status of remand and when court might 0.10
 2                   rule and respond.

 3   28   5/8/2020   Examine court’s order granting Motion to Remand.              0.20
 4
 5   29   5/8/2020   Email to client with copy of court’s order and counsel’s      0.20
 6                   comments on the order.

 7   30   5/11/2020 Examine court order denying Motion to Consolidate.             0.10
 8
 9   31   5/15/2020 T/C with client re how to respond to defendants settlement     0.20
                    offer.
10
11   32   6/1/2020  Examine draft order and motion from Defendants’ counsel        0.10
                    re extension of time to respond to fee motion. Email back
12
                    approval.
13   33   6/15/2020 Final revisions to Reply to Defendants’ Response to            2.00
                    Plaintiff’s Motion for Attorneys’ Fees and cite check cases.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           - 17 -
